DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 is numbered twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0139113 to Shin et al., hereinafter Shin.
Regarding claim 1, Shin teaches a method comprising: obtaining a plurality of measurements from a brain of a user via an interface (para 0059; Fig 1: EEG measurement unit 110), 5wherein the plurality of measurements includes indications of slow wave oscillations and sleep spindles (Fig 3: slow oscillation detection unit 320 and spindle detection unit 380); generating, via a processing device (Fig 6: 
Regarding claim 7, Shin further teaches wherein the at least one brain state includes an unconscious state corresponding to non-rapid-eye-movement sleep (para 0071).
Regarding claim 8, Shin teaches a system comprising: an interface configured to obtain a plurality of measurements from a brain of a user (para 0059; Fig 1: EEG measurement unit 110), wherein the plurality of measurements includes indications of slow wave oscillations and sleep spindles (Fig 3: slow oscillation detection unit 320 and spindle detection unit 380); a processing device (Fig 6: processor 640) configured to generate a plurality of brain state parameters 30characterizing one or more features of at least one brain state of the brain of the user (para 0059), wherein the brain state parameters include an indication of a STIMP004C153synchrony pattern between the measured slow wave oscillations and the measured sleep spindles including an assessment of a temporal directionality of interactions between the measured slow wave oscillations and sleep spindles and an amount of temporal deviation between slow 5wave oscillation peaks and sleep spindle peaks (para 0062-0065); and a controller (Fig 1: control unit 130) configured to transmit one or more control signals to apply one or more stimuli to cortical tissue of the brain (para 0072), wherein the one or more stimuli is configured to enhance synchrony of slow wave oscillations and sleep spindles such that sleep spindle peaks occur closer to slow wave 10oscillation peaks (para 0007-0008).
Regarding claim 14, Shin further teaches wherein the at least one brain state includes an unconscious state corresponding to non-rapid-eye-movement sleep (para 0071).
Regarding claim 15, Shin teaches a non-transitory computer readable medium storing one or more programs configured for execution by a computer (para 0101), the one or more programs comprising instructions for: 20obtaining a plurality of measurements from a brain of a user via an interface (para 0059; Fig 1: EEG measurement unit 110), wherein the plurality of measurements includes indications of slow wave oscillations and sleep spindles (Fig 3: slow oscillation detection unit 320 and spindle detection unit 380); generating, via a processing device (Fig 6: processor 640), a plurality of brain state parameters characterizing one or more features of at least one brain state of the brain 25of the user (para 0059), wherein the plurality of brain state parameters includes an indication of a synchrony pattern between the measured slow wave oscillations and the measured sleep spindles including an assessment of a temporal directionality of interactions between the measured slow wave oscillations and sleep spindles and an amount of temporal deviation 30between slow wave oscillation peaks and sleep spindle peaks (para 0062-0065); and STIMP004C155transmitting one or more control signals from a controller (Fig 1: control unit 130) to the interface to apply one or more stimuli to cortical tissue of the brain (para 0072), wherein the one or more stimuli is configured to enhance synchrony of slow wave oscillations and sleep spindles such that sleep spindle peaks occur closer to slow wave 5oscillation peaks (para 0007-0008).
Regarding claim 20, Shin further teaches wherein the at least one brain state includes an unconscious state corresponding to non-rapid-eye-movement sleep (para 0071).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of US 2018/0140249 to Frohlich, hereinafter Frohlich.
Regarding claim 2, Shin discloses determining, using the model and training data comprising one or more mediation 25data points, a procedure for mediation specifying at least an amplitude or a duration of stimuli to be applied to the brain to adjust a power of slow wave oscillations (para 0075), wherein the one or more control signals are generated by the controller based on the procedure for mediation (para 0079).
Shin does not disclose via the processing device, generating a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern.
However, Frohlich teaches via the processing device, generating a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern (Fig 6A-C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the procedure for mediation specifying at least an amplitude or a duration of stimuli to be applied to the brain to adjust a power of slow wave oscillations of Shin by generating a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern, as taught by Frohlich, for purpose of providing real time feedback to improve memory or cognitive function in a subject and to treat a psychiatric or neurological symptom associated with impairment of sleep spindle oscillation and/or impairment of cognitive function in a subject (para 0007).
Regarding claim 3, Shin in view of Frohlich discloses the limitations of claim 2, but does not disclose obtaining a plurality of subsequent measurements from the brain via the interface, wherein the plurality of subsequent measurements are obtained after the one or more stimuli is applied to the brain; determining, via the processing device, changes to the plurality of brain state 5parameters based on the plurality of subsequent measurements; modifying, via the processing device, the procedure for mediation based on the changes to the plurality of brain state parameters, wherein the procedure for mediation is updated using the model; and adjusting, via the processing device, the model based on the one or more control 10signals and the plurality of subsequent measurements.
However, Frohlich further teaches obtaining a plurality of subsequent measurements from the brain via the interface, wherein the plurality of subsequent measurements are obtained after the one or more stimuli is applied to the brain; determining, via the processing device, changes to the plurality of brain state 5parameters based on the plurality of subsequent measurements; modifying, via the processing device, the procedure for mediation based on the changes to the plurality of brain state parameters, wherein the procedure for mediation is updated using the model; and adjusting, via the processing device, the model based on the one or more control 10signals and the plurality of subsequent measurements (para 0013; Fig 2A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Shin in view of Frohlich such that it functions as a closed loop system, as taught by Frohlich, for purpose of providing real time feedback to improve memory or cognitive function in a subject and to treat a psychiatric or neurological symptom associated with impairment of sleep spindle oscillation and/or impairment of cognitive function in a subject (para 0007).
Regarding claim 4, Shin further teaches wherein the one or more stimuli is configured to increase the power of slow wave oscillations of the brain to enhance synchrony of slow wave oscillation peaks and sleep spindle peaks (para 0139).
Regarding claim 5, Shin further teaches providing the procedure for mediation to one or more entities (para 0082).
Regarding claim 9, Shin discloses 15determine, using the model and training data comprising one or more mediation data points, a procedure for mediation specifying at least an amplitude or a duration of stimuli to be applied to the brain to adjust a power of slow wave oscillations (para 0075), wherein the one or more control signals are generated by the controller based on the procedure for mediation (para 0079).
Shin does not disclose wherein the processing device is further configured: generate a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern.
However, Frohlich teaches wherein the processing device is further configured: generate a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern (Fig 6A-C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the procedure for mediation specifying at least an amplitude or a duration of stimuli to be applied to the brain to adjust a power of slow wave oscillations of Shin by generating a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern, as taught by Frohlich, for purpose of providing real time feedback to improve memory or cognitive function in a subject and to treat a psychiatric or neurological symptom associated with impairment of sleep spindle oscillation and/or impairment of cognitive function in a subject (para 0007).
Regarding claim 10, Shin in view of Frohlich discloses the limitations of claim 9, but does not disclose wherein the interface is further configured to obtain a plurality of subsequent measurements from the brain, wherein the plurality of subsequent measurements are obtained after the one or more stimuli is applied to the 25brain; wherein the processing device is further configured to: determine changes to the plurality of brain state parameters based on the plurality of subsequent measurements, modify the procedure for mediation based on the changes to the plurality 30of brain state parameters, wherein the procedure for mediation is updated using the model, and STIMP004C154adjust the model based on the one or more control signals and the plurality of subsequent measurements.
However, Frohlich further teaches wherein the interface is further configured to obtain a plurality of subsequent measurements from the brain, wherein the plurality of subsequent measurements are obtained after the one or more stimuli is applied to the 25brain; wherein the processing device is further configured to: determine changes to the plurality of brain state parameters based on the plurality of subsequent measurements, modify the procedure for mediation based on the changes to the plurality 30of brain state parameters, wherein the procedure for mediation is updated using the model, and STIMP004C154adjust the model based on the one or more control signals and the plurality of subsequent measurements (para 0013; Fig 2A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to system the method of Shin in view of Frohlich such that it functions as a closed loop system, as taught by Frohlich, for purpose of providing real time feedback to improve memory or cognitive function in a subject and to treat a psychiatric or neurological symptom associated with impairment of sleep spindle oscillation and/or impairment of cognitive function in a subject (para 0007).
Regarding claim 11, Shin further teaches wherein the one or more stimuli is configured to increase the power of slow wave oscillations of the brain to enhance synchrony of slow wave oscillation peaks and sleep spindle peaks (para 0139).
Regarding claim 12, Shin further teaches providing the procedure for mediation to one or more entities (para 0082).
Regarding claim 16, Shin discloses instructions for determining, using the model and training data comprising one or more mediation 25data points, a procedure for mediation specifying at least an amplitude or a duration of stimuli to be applied to the brain to adjust a power of slow wave oscillations (para 0075), wherein the one or more control signals are generated by the controller based on the procedure for mediation (para 0079).
Shin does not disclose via the processing device, generating a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern.
However, Frohlich teaches via the processing device, generating a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern (Fig 6A-C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the procedure for mediation specifying at least an amplitude or a duration of stimuli to be applied to the brain to adjust a power of slow wave oscillations of Shin by generating a model of the brain of the user based, at least in part, on the plurality of measurements and the synchrony pattern, as taught by Frohlich, for purpose of providing real time feedback to improve memory or cognitive function in a subject and to treat a psychiatric or neurological symptom associated with impairment of sleep spindle oscillation and/or impairment of cognitive function in a subject (para 0007).
Regarding claim 17, Shin in view of Frohlich discloses the limitations of claim 16, but does not disclose obtaining a plurality of subsequent measurements from the brain via the interface, wherein the plurality of subsequent measurements are obtained after the one or more stimuli is applied to the brain; determining, via the processing device, changes to the plurality of brain state 5parameters based on the plurality of subsequent measurements; modifying, via the processing device, the procedure for mediation based on the changes to the plurality of brain state parameters, wherein the procedure for mediation is updated using the model; and adjusting, via the processing device, the model based on the one or more control 10signals and the plurality of subsequent measurements.
However, Frohlich further teaches obtaining a plurality of subsequent measurements from the brain via the interface, wherein the plurality of subsequent measurements are obtained after the one or more stimuli is applied to the brain; determining, via the processing device, changes to the plurality of brain state 5parameters based on the plurality of subsequent measurements; modifying, via the processing device, the procedure for mediation based on the changes to the plurality of brain state parameters, wherein the procedure for mediation is updated using the model; and adjusting, via the processing device, the model based on the one or more control 10signals and the plurality of subsequent measurements (para 0013; Fig 2A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Shin in view of Frohlich such that it functions as a closed loop system, as taught by Frohlich, for purpose of providing real time feedback to improve memory or cognitive function in a subject and to treat a psychiatric or neurological symptom associated with impairment of sleep spindle oscillation and/or impairment of cognitive function in a subject (para 0007).
Regarding claim 18, Shin further teaches wherein the one or more stimuli is configured to increase the power of slow wave oscillations of the brain to enhance synchrony of slow wave oscillation peaks and sleep spindle peaks (para 0139).
Regarding claim 19, Shin further teaches providing the procedure for mediation to one or more entities (para 0082).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Frohlich as applied to claims 5 and 12 above, and further in view of US 2016/0082222 to Garcia Molina et al., hereinafter Garcia Molina.
Regarding claim 6, Shin in view of Frohlich discloses the limitations of claim 5, but does not disclose wherein the one or more entities includes a client device corresponding to a medical professional.
However, Garcia Molina teaches wherein the one or more entities includes a client device corresponding to a medical professional (para 0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the one or more entities of Shin in view of Frohlich wherein the one or more entities includes a client device corresponding to a medical professional, as taught by Garcia Molina, for purpose of enabling data, cues, results, and instructions and any other communicable items to be communicated to the user (para 0056).
Regarding claim 13, Shin in view of Frohlich discloses the limitations of claim 12, but does not disclose wherein the one or more entities includes a client device corresponding to a medical professional.
However, Garcia Molina teaches wherein the one or more entities includes a client device corresponding to a medical professional (para 0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the one or more entities of Shin in view of Frohlich wherein the one or more entities includes a client device corresponding to a medical professional, as taught by Garcia Molina, for purpose of enabling data, cues, results, and instructions and any other communicable items to be communicated to the user (para 0056).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792